SENTENCIA
El peticionario Oscar Soto González cuestiona ante nos la validez de un fallo condenatorio por el delito de agresión agravada, Art. 95 del Código Penal, 33 L.P.R.A. see. 4032, emitido por el extinto Tribunal de Distrito, Sala de Bayamón. Al peticionario, doctor Soto González, se le im-puso una pena de quinientos dólares ($500). Básicamente, *31como suele suceder en estos casos, el doctor Soto González ataca la suficiencia de la prueba y, de paso, alega que ésta no demostró su culpabilidad más allá de duda razonable.
Por la naturaleza de las controversias planteadas, pro-cede que hagamos un recuento detallado de la prueba des-filada a nivel de instancia, conforme la exposición narra-tiva de la prueba que fuera estipulada por las partes. Veamos.
H-l
La menor R.J.N.P., al momento de los hechos, era una niña de cinco (5) años de edad que cursaba estudios en la American School. Dicha institución refirió a la menor al acusado y peticionario para una evaluación psicológica.
El 7 de septiembre de 1993, la Sra. Carmen J. Pomales Morales acudió con su hija, R.J.N.P., a la cita concertada en la oficina del doctor Soto González. Llegó al consultorio, aproximadamente, a la 1:00 p.m. Después de entrevistar a la señora Pomales por unos quince (15) minutos, el doctor Soto González fue a otra sala con la niña para realizar la evaluación; la entrevista con la niña duró aproximada-mente cuarenta y cinco (45) minutos. Concluida ésta, el peticionario y la niña salieron a la sala de espera donde esperaba la madre de la niña. Luego de una breve conver-sación, la señora Pomales pagó el importe de la consulta y la menor se despidió del doctor Soto González con un beso en la mejilla. Madre e hija se marcharon.
Al salir de la oficina, la señora Pomales y su hija se toparon con la Sra. Aida Meléndez, quien acudía a la ofi-cina del doctor Soto con su hijo para una consulta. La se-ñora Meléndez observó a la niña y a su señora madre a una distancia aproximada de un pie o pie y medio por un pe-riodo de treinta (30) segundos a un minuto. Según el testi-monio, no refutado, de la señora Meléndez, la niña no tenía *32nada en su rostro,(1) no lloraba, ni se quejaba. Ésta con-cluyó expresando que no observó nada fuera de lo normal en la cara de la perjudicada.
En el ascensor, la señora Pomales preguntó a su hija si había sido “chévere” y si había “jugado” en la entrevista. Según el testimonio de la señora Pomales, la menor tenía toda el área alrededor de la boca con “puntitos rojos”. En el vestíbulo del edificio, donde ubican las oficinas del doctor Soto González, la señora Pomales inquirió sobre los “pun-titos rojos” a su hija. La menor, luego de pedir a su madre que se movieran a una esquina, expresó que el doctor la había besado. La señora Pomales decidió regresar a la ofi-cina del doctor Soto González; habían transcurrido aproxi-madamente quince (15) minutos desde que ésta salió del consultorio hasta que volvió al mismo a raíz del relato de su hija.
Al llegar a la oficina, la señora Pomales observó varias personas en la sala de espera, llamó a la puerta y el doctor Soto González abrió la misma. La señora Pomales pre-guntó al peticionario si algo le había pasado a su hija en el área de la boca. El doctor Soto González, alegadamente, se puso nervioso y preguntó a la menor si se había dado con una mesa, o algo, ya que su madre estaba muy preocupada. Luego de repetir esto, supuestamente, sacó una “peseta” de su bolsillo y se la dio a la menor, mientras expresó “mira cómo está tu mamá”. La señora Pomales no objetó ni in-crepó al doctor Soto González. Tampoco le dijo “fresco” ni hizo imputación o expresión alguna sobre el aludido beso. La señora Pomales manifestó que, no empece a su indigna-ción por lo sucedido, no le dijo al doctor Soto González lo que su hija había manifestado pues trató de “mantener la cordura”. Así las cosas, la señora Pomales acudió a la ofi-cina del pediatra de la menor, el Dr. Elias Bou Gautier. Allí la señora Pomales expresó al pediatra que otro doctor ha-*33bía besado a su hija en la boca. La menor confirmó la imputación.
El doctor Bou, quien era el pediatra de la niña desde hacía dos (2) años,(2) expresó que, al llegar la señora Poma-les a su oficina, ésta insistió en el hecho de que el doctor Soto González había permanecido solo con la niña por unos cuarenta y cinco (45) minutos y no la había invitado a ella a estar presente. Indicó que la madre le expresó que, al salir de la oficina del doctor Soto González, había notado unos “puntitos rojos” en el área de la boca de su hija y que, al preguntarle al doctor Soto al respecto, éste le dijo a la niña “dile a tu mamá que te diste en la boca con una mesa”.(3)
Ante este cuadro, el doctor Bou procedió a examinar a la perjudicada y encontró “petequias en los tejidos alrededor de la boca. Incluyendo la parte exterior de los labios (inferior y superior); la parte de adentro de los labios, más pro-minentemente en el labio inferior”. Exposición narrativa de la prueba, pág. 9. Según el examen efectuado a la niña por el doctor Bou, éste no encontró lesiones similares en el resto del cuerpo; tampoco ningún tipo de lesión en el área genital, vulva, ni ano. Además, no hubo historial ni eviden-cia de caricias, ni que se hubiera tocado a la niña en sus genitales, senos, etc. Finalmente, al hablar con la menor, ésta le indicó al doctor Bou que un doctor la había besado. El doctor Bou concluyó en ese momento que las petequias de la menor fueron producto de succión o presión negativa. *34Aunque reconoció que las causas de las petequias son mu-chas y variadas, descartó que, en el caso de su paciente, éstas fueran producto de un desorden de coagulación, pues la menor no tenía problemas de plaquetas. Para llegar a su conclusión, el doctor Bou consideró las manifestaciones tanto de la señora Pomales como de su hija, junto al exa-men y pruebas efectuadas.
Debe señalarse, por otro lado, que durante el contrain-terrogatorio, el doctor Bou admitió que lo primero que anotó en el récord, como chief complaint de la señora Po-males, fue que ésta insistió en el hecho de que el doctor Soto González había permanecido solo con la niña por unos cuarenta y cinco (45) minutos y no la invitó a ella a estar presente. El doctor Bou consideró que, desde el punto de vista pediátrico, “le estuvo raro que un doctor se quede sólo con una niña por cuarenta y cinco minutos”. Exposición narrativa de la prueba, pág. 11. Aparte de esto, el pediatra consignó en el récord que la señora Pomales le expresó que supuestamente el doctor Soto González le había dicho a la niña: “dile a tu mamá que te diste con una mesa.” Id., pág. 12. Luego de esto, el doctor Bou llamó a la Policía.
Respondiendo al llamado del doctor Bou, acudió el poli-cía Moisés Carmona Velázquez. Éste se personó a investi-gar luego de que el centro de mando informara que “había una nena que había sido violada”. (Énfasis suplido.) Expo-sición narrativa de la prueba, pág. 12. El policía entrevistó a la señora Pomales y al doctor Bou. Ambos relataron los hechos antes expuestos, haciendo hincapié en lo “prolonga-do” de la entrevista entre el doctor Soto y la niña. Even-tualmente, luego de “consultar” con un fiscal, sometió el caso ante la consideración de un juez, quien determinó au-sencia de causa probable para arrestar. Es preciso reseñar que la niña perjudicada no expresó, en la primera vista ante el aludido juez, que el doctor Soto González la había besado.
*35Posteriormente, el caso se sometió ante otro juez, quien encontró causa probable. A este segundo juez, la niña in-dicó que el beso recibido de parte del doctor Soto González fue “como el de papá y mamá”. Llegado el día del juicio en su fondo, además del testimonio aquí reseñado, la niña manifestó que su mamá le había dicho que le dijera al juez que el beso no había sido como el de papá y mamá. Asi-mismo, la perjudicada dijo que su mamá le indicó que dijera que el doctor le había apretado la boca. Terminada la prueba de cargo, la defensa presentó prueba. Esta consistió en el testimonio de un perito, el Dr. Pedro R. Jaunarena Pérez,(4) la Sra. Aida Meléndez Meléndez —la persona que se había encontrado con la perjudicada y su señora madre a la salida de la oficina del doctor Soto— y varios testigos de reputación. (5)
Considerada la prueba, el Tribunal de Primera Instan-cia, Subsección de Distrito, Sala de Bayamón, encontró al peticionario culpable del delito de agresión agravada e im-*36puso al doctor Soto González una pena de quinientos dóla-res ($500). Inconforme, el doctor Soto González acudió al Tribunal de Circuito de Apelaciones. Dicho foro apelativo intermedio, en una extensa sentencia, confirmó el dicta-men recurrido. De dicha sentencia es que comparece el pe-ticionario ante nos vía certiorari. Plantea que erró el tribunal al evaluar y apreciar la prueba, puesto que ésta no demostró su culpabilidad más allá de duda razonable.
Expedimos el auto solicitado. Eventualmente, el peticio-nario presentó su alegato. Por su parte, el Procurador General hizo lo propio. Escudriñados los argumentos de las partes, los autos originales, incluyendo la exposición na-rrativa de la prueba, las fotografías admitidas como prueba sustantiva y el derecho aplicable, nos encontramos en posición de resolver. Revocamos.
i — I I — i
Previo a entrar a considerar los méritos del recurso, es preciso hacer una breve reseña de la trillada norma que rige la evaluación de la prueba, por parte de un foro ape-lativo, presentada a nivel de instancia.
En Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991), este Tribunal expuso, en síntesis, la doctrina que rige cuando de revisar fallos de culpabilidad se trata. Allí expresamos que las determinaciones de hecho del Tribunal de Primera Instancia no deben ser rechazadas de forma arbitraria, ni sustituidas por el criterio del foro apelativo, salvo que éstas carezcan de fundamento suficiente a la luz de la prueba presentada. Ciertamente, los foros de instan-cia están en mejor posición para evaluar la prueba desfi-lada, pues tienen la oportunidad de observar y escuchar a los testigos y, por tal razón, su apreciación merece gran respeto y deferencia. (6) En fin, a menos que exista pasión, *37prejuicio, parcialidad y error manifiesto, y/o que la aprecia-ción de la prueba se distancie de la realidad fáctica o ésta sea inherentemente imposible o increíble, el tribunal aper lativo debe abstenerse de intervenir con la apreciación de la evidencia hecha por el Tribunal de Primera Instancia(7)
Por supuesto, lo anterior no significa que el foro recu-rrido sea inmune al error; mucho menos, so color de la deferencia y el carácter recurrente del tipo de plantea-mientos que hoy enfrentamos, nos haremos de la vista larga ante los errores de dicho foro.(8) Aunque no ocurre con mucha frecuencia, hemos revocado sentencias en las cuales las determinaciones de hecho, aunque sostenidas por la prueba desfilada, no establecen la culpabilidad del acusado más allá de duda razonable.(9)
Dado los hechos particulares del caso ante nos, sobre todo el énfasis en la prueba pericial, debemos reseñar el trato que los foros apelativos brindan a este tipo de testimonio. Conocido es que, como foro apelativo, no esta-mos obligados “a seguir indefectiblemente la opinión, jui-cio, conclusión o determinación de un perito o facultativo ... y que todo tribunal está en plena libertad de adoptar su criterio propio en la apreciación y evaluación de la prueba pericial y hasta descartar la misma aunque resulte ser téc-nicamente correcta”(10)
Expuestos estos principios básicos de práctica apelativa, procede entrar a considerar los méritos del recurso ante nos.
*38r — i HH hH
Comete el delito de agresión aquella persona que em-plea fuerza o violencia contra otra para causarle daño. El Art. 95 del Código Penal,(11) dispone que la agresión será agravada cuando, entre otras circunstancias, se cometa por un varón adulto en la persona de una mujer o niño. Nadie debe albergar la más mínima duda sobre el hecho de que constituye, o comete el, delito de agresión un hombre que besa a una mujer sin el consentimiento de esta última. Cf. Pueblo v. Díaz, 62 D.P.R. 499, 504 (1943); Pueblo v. Lugo, 69 D.P.R. 41 (1948).
Ahora bien, tras un examen de los hechos antes descri-tos, salta a la vista que la médula del asunto a ser diluci-dado en el presente caso es el supuesto beso que provocó las petequias. En esa misma línea resulta neurálgico el testi-monio pericial brindado por los dos (2) facultativos médicos en el presente caso.
Las petequias son descritas como pequeñas erupciones cutáneas puntiformes, debidas a un pequeño derrame san-guíneo superficial. Las petequias son inicialmente de color rojo violáceo o rojo pardusco, y van cambiando poco a poco hacia el verdoso, el amarillento, el pardusco, por sucesivos cambios químicos de la hemoglobina de la sangre derramada. Las petequias pueden deberse a causas diver-sas: externas (parasitarias: picaduras de insectos, morde-duras de serpientes, etc.; mecánicas, pinchazo de alfiler, etc.) e internas (por enfermedades infecciosas: septicemia, tifus exantemático, viruela, etc.; por enfermedades de la sangre: púrpura de Werihof, anemia perniciosa, leucemia, etc.; por graves enfermedades del hígado; por carencias vi-tamínicas tales como el escorbuto; por intoxicaciones *39diversas).(12) La petequia se distingue ya que, al aplicar presión con el dedo, no desaparece.
Los dos (2) médicos que testificaron en el juicio acepta-ron que las petequias pueden surgir por infinidad de motivos. En cuanto a dicho aspecto, no hay controversia. Asimismo, no está en disputa que las petequias halladas en la menor podían haber sido producto de succión; ésta es una de las posibles causas para la condición. Sin embargo, la realidad es que, en una de las áreas cruciales, el doctor Bou —pediatra de la niña— no refutó el testimonio pericial del doctor Jaunarena. Nos referimos, en esencia, al aspecto del dolor que debió haber sentido la niña perjudicada de haber sido cierto que las petequias en su boca fuesen pro-ducto de tal succión (un beso) que rompió los capilares.
De la exposición narrativa de la prueba, estipulada por las partes, se desprende que la perjudicada no se quejó ni lloró cuando, alegadamente, el doctor Soto González la besó. El perito de la defensa, doctor Jaunarena Pérez, tes-tificó que era imposible que las petequias sufridas por la niña fueran producto de un beso o chupón sin que ésta hubiese sentido dolor e incomodidad de tal magnitud que, con toda probabilidad, la hicieran llorar o gritar. Añadió además, el doctor Jaunarena, que, dado que la menor pre-sentaba petequias, tanto en la parte exterior como interior de sus labios, era necesario que el doctor Soto González hubiera agarrado el labio inferior, lo torciera y entonces chupara con tal fuerza que rompiera los capilares para pro-ducir las petequias en la parte interior del labio. Por su-puesto, según su testimonio, tal acción también produciría *40dolor. Si bien es cierto que el Ministerio Público intentó establecer que hay distintos grados de tolerancia al dolor, dicho argumento se cae por su propio peso si consideramos que la perjudicada es una menor de apenas unos cinco (5) años. Además, es obvio que estaríamos entonces, cuando menos, ante dos (2) chupones o besos, no uno como testificó la menor.(13) Ambos, según el testimonio pericial no contro-vertido, producirían un dolor de tal magnitud que harían a la perjudicada llorar y/o gritar.
¿Podía el ilustrado foro sentenciador descartar dicho testimonio? ¿Con qué prueba lo iba a sustituir? ¿Con su propio criterio? No hay duda de que, en nuestra jurisdic-ción, los tribunales pueden sustituir el testimonio pericial con su propio criterio. Sin embargo, debe evaluarse la tan-gencia que ello tiene sobre la responsabilidad del Estado de probar la culpabilidad de un acusado más allá de duda razonable.
El foro apelativo incidió al conceder una valía desme-dida al hecho de que el doctor Bou era un “perito de ocurrencia”. Llegó, al así proceder, a calificar dicho testi-monio de irremplazable. Esto, por supuesto, citando juris-prudencia nuestra a esos efectos. Huelga mencionar que el mero hecho de que un perito sea uno de ocurrencia no le garantiza el adjetivo calificativo de irremplazable. Veamos por qué.
Normalmente, lo que otorga al testimonio del perito de ocurrencia incalculable valor es el hecho de que percibió de forma inmediata los hechos. ¿Tiene ese evento alguna im-portancia particular en el caso ante nos? No. Ambos peritos están contestes en que las petequias son producto de múl-tiples y variadas causas. ¿Qué importancia tiene el que el doctor Bou las observó primero? Aquí no hay problema de diagnóstico equivocado; los puntitos rojos en la boca de la *41niña son petequias. ¿Estaba el doctor Bou en mejor posi-ción para determinar las causas de éstas por ser ,perito de ocurrencia? Es preciso recordar aquí que, según su testi-monio, varios elementos coincidieron cuando el doctor Bou entendió que estaba ante la presencia de “contacto sexual”. Por ejemplo, le pareció “raro” que un doctor estuviera a solas con una niña por cuarenta y cinco (45) minutos. Añá-dasele a esto que, supuestamente, doctor Soto González le había dicho a la niña “dile a tu mamá que te diste con una mesa”. Nótese que ambos hechos resultaron ser incorrectos. Veamos.
En primer lugar, y en cuanto al período transcurrido, la prueba no controvertida refleja que, de ordinario, el tipo de examen psicológico al que se sometió la menor dura unos cuarenta (40) a cuarenta y cinco (45) minutos. En segundo término, la alegada manifestación hecha por el doctor Soto González fue a los efectos de que éste se limitó a inquirir si la menor se había dado, o no, con una mesa o algún otro objeto. Naturalmente, ambos .factores tienen que haber afectado la óptica mediante la cual el perito de ocurrencia concluyó que la lesión en la boca fue producto de un beso. Nótese que no estamos devaluando su testimonio pericial; simplemente expresamos que su testimonio de perito de ocurrencia no acarrea el adjetivo calificativo de irrempla-zable por cuanto el mismo se basa en dos (2) hechos o pre-misas incorrectos.
Es sabido que la calificación para declarar como perito descansa en la posesión de “especial conocimiento, des-treza, experiencia, adiestramiento o instrucción suficiente” en el área sobre el cual se habrá de testificar. Regla 53 de Evidencia, 32 L.P.R.A. Ap. IV. De otro lado, la posesión de tal cualificación por el testigo puede probarse por cualquier evidencia admisible, “incluyendo su propio testimonio”. Claro, en los juicios no prevalece la parte que más peritos presente al tribunal, esto no sólo porque, de ordinario, las partes no cuentan con igualdad de recursos, sino porque la *42función del perito es auxiliar al tribunal, y, para ello, mu-chas veces, no hace falta una manada de éstos. Sin embargo, no puede taparse el cielo con la mano; como en casi todas las áreas, “hay peritos y hay peritos”.
Entre los elementos para evaluar el testimonio pericial se destacan la educación, experiencia, preparación, reputa-ción y consideración de sus pares y, sobre todo, la lealtad para con la búsqueda de la verdad. El hecho de que la parte que más peritos lleve al tribunal no necesariamente prevalezca, no implica que el auxilio que éstos brinden al tribunal sea igual.
Hoy día, lamentablemente, es común en el escenario judicial la proliferación de “peritos” con grandes bagajes de conocimiento, preparación y experiencia que ofrecen expli-caciones periciales mutuamente excluyentes. Humana-mente, no logramos arribar a una explicación racional, mu-cho menos ética, de este tipo de panorama. Sin embargo, ese no es el caso ante nos. El testimonio de ambos peritos, si es analizado con detenimiento, puede coexistir el uno con el otro. No es éste el típico caso donde acusado y acu-sador ofrecen versiones disímiles. Tal y como expresára-mos antes, la prueba de cargo no superó las dudas creadas por la prueba de defensa.
Existe base suficiente en el expediente para colegir que," en el presente caso, hay duda razonable sobre la culpabili-dad del acusado. Ello debido, de manera principal, a dos (2) razones. En primer lugar, no podemos ignorar la evidente influencia, o manipulación, que ejerció la madre de la niña sobre el testimonio de ésta; curiosamente ello se conoce a través del propio testimonio de la menor. En segundo tér-mino, la naturaleza pericial del testimonio brindado por el perito de defensa. Su expertise en el campo, sus años de experiencia, su certificación como especialista y su rol en la comunidad en casos de niños maltratados brindan base su-ficiente para que, junto al hecho antes mencionado, a la *43prueba de buena reputación, y el testimonio de otra persona ajena al proceso —quien indicó que no observó nada en el rostro de la menor al salir de la oficina— se materia-lice la mística figura de duda razonable.
Si se escudriña el asunto, tenemos que concluir que el concepto de duda razonable tiene una similitud con el amor: es un tanto difícil de definir y describir pero pode-mos reconocerlo cuando está frente a nosotros. Aceptamos que el caso de autos presenta una situación antipática. La posibilidad de que la menor haya sido objeto de este tipo de grotesca agresión incide en nuestra sensibilidad. Sin embargo, aun ante el cuadro repulsivo que representa dicha posibilidad, tenemos que, de forma sensata y humilde, re-conocer que percibimos duda razonable en este caso. La duda razonable se concretiza en nuestra mente cuando, lle-gado el día de decidir la culpabilidad del acusado, nos en-contramos vacilantes, indecisos, ambivalentes o insatisfe-chos en torno a la determinación final. Así nos encontramos hoy.
IV
A tenor con todo lo antes expuesto, procede revocar la sentencia emitida por el Tribunal de Circuito de Apelacio-nes, decretándose la absolución del acusado peticionario en el caso de autos por no haberse probado su culpabilidad más allá de duda razonable.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Ne-grón García emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Presi-dente Señor Andréu García no intervino.
*44— O —

 Atales efectos, por ejemplo, la señora Meléndez recordó el color de los ojos de la menor.


 El doctor Bou Gautier tiene licencia como médico. Si bien es cierto que no ha tomado los exámenes nacionales (boards) en el área de pediatría, según indicó, se le reconoce como pediatra al haber concluido su residencia. Desde 1988 practica la Medicina privadamente y tiene unos dos mil trescientos (2,300) expedientes de pacientes. Éste fue su primer caso en un tribunal.
En cuanto a la perjudicada, indicó que ésta goza de un buen estado de salud y que sólo padece de asma. En el contrainterrogatorio admitió que la menor ha pade-cido de convulsiones, sinusitis, infecciones de garganta, vómitos, diarreas, y gastroenteritis aguda. Además, tiene indicados medicamentos antiepilépticos perma-nentes preventivos. El aspecto de la epilepsia fue admitido también por la señora Pomales.


 Dicho comentario fue negado rotundamente por la señora Pomales.


 Entre sus credenciales, se destacan las siguientes: Doctor en Medicina espe-cializado en pediatría. Graduado de la Escuela de Medicina de la Universidad de Puerto Rico (en adelante la U.P.R.) en 1961. Hizo su internado en el Albert Einstein Medical Center en Philadelphia. En 1964 hizo su intemado en pediatría en el Hospital Universitario. Luego, aprobó los national boards tanto generales como en pediatría. Además, ha ejercido como pediatra por más de treinta (30) años; fue pro-fesor en la Escuela de Medicina de la U.P.R. por casi veinte (20) años; ha presidido la sección de pediatría de la Asociación Médica de Puerto Rico y presidió también el Capítulo de Puerto Rico de la Academia Americana de Pediatría. Por último, debe resaltarse el hecho de que es Director y Vicepresidente del Albergue Hogar Niñito Jesús para niños maltratados y abusados.


 Estos fueron: el Ledo. Hugo Rodríguez (Presidente de la Junta de Condómi-nes del edificio donde ubican las oficinas del peticionario); Sr. Israel Irizarry (director de escuela quien refiere casos al doctor Soto desde hace doce (12) años); Dr. Manuel Olmo (sacerdote episcopal y psicólogo clínico de profesión, además de testificar en tomo a la buena reputación del doctor Soto, atestiguó que, en la práctica, la entre-vista para ofrecer las pruebas en casos como el de la peijudicada se realiza sin que esté presente ninguna otra persona y dura aproximadamente cuarenta y cinco (45) minutos); Dr. Pedro Rivera (economista y profesor universitario — compañero de fa-cultad del peticionario); el Sr. Luis Ocasio Monroig (contralor de la Cooperativa de Seguros Múltiples y vecino del peticionario); Osvaldo Delbrey (ministro ordenado y ex vecino del peticionario); Lesbia Torres Jiménez (los maestros del Colegio Lasalle recomendaron ál doctor Soto y, desde entonces, su hijo es el paciente del peticiona-rio); Jorge Martínez Rivera (compañero de facultad del peticionario), y por último, testificaron la esposa y uno de los hijos del doctor Soto.


 Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Ríos Álvarez, 112 D.P.R. 92 (1982).


 Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988); Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983); Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1980); Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 581-582 (1961).


 Pueblo v. Pagán Díaz, 111 D.P.R. 608, 621 (1982).


 Pueblo v. Meléndez Rolón, 100 D.P.R. 734 (1972); Pueblo v. Rivera Arroyo, 100 D.P.R. 46 (1971); Pueblo v. Díaz Just, 97 D.P.R. 59 (1969); Pueblo v. Toro Rosas, 89 D.P.R. 169 (1963).


 Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935, 952 (1997); Díaz García v. Aponte Aponte, 125 D.P.R. 1, 13 (1989); Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970).


 33 L.P.R.A. see. 4032.


 Enciclopedia de conocimientos básicos: Medicina, Pamplona, Eds. Salvat Pamplona, 1974, T. IX. “Petechia [is] a pinpoint, nonraised, perfectly round, purplish red spot caused by intradermal or submucous hemorrhage”, The Sloane Dorland Annotated Medical Legal Dictionary, New York, West Pub. Co., New York, 1992, pág. 405. En términos análogos también ha sido descrita como: “a small purplish spot on a body surface, such as the skin or a mucous membrane, caused by a minute hemorrhage and often seen in thypus.” The American Heritage Stedman’s Medical Dictionary, Boston, Houghton Mifflin Co., 1995, pág. 627.


 Por otro lado, de adoptar la teoría de un solo chupón, o beso, de forma simultánea, tiene que haberse producido un golpe que provocaría las petequias en el labio interior.